Citation Nr: 0639752	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  03-34 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of prostate cancer.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from July 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

A July 2002 rating decision granted the veteran's claim for 
service connection for prostate cancer.  The RO assigned a 
100 percent evaluation, effective July 27, 2001 and a 
noncompensable evaluation from September 1, 2001.  He was 
also awarded special monthly compensation for loss of use of 
a creative organ.  

In May 2006, the RO issued another rating decision, granting 
the veteran an increased disability evaluation of 10 percent 
for his residuals of prostate cancer, also effective 
September 1, 2001.  The veteran continues to disagree with 
the rating assigned for the service-connected disability at 
issue.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a 
rating is increased during the pendency of an appeal, a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004, at which time it was 
remanded to ensure due process and for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.


FINDING OF FACT

The veteran awakens once or twice per night to void and wears 
incontinence pads when engaging in prolonged activity outside 
his home, but he does not experience daytime urinary 
frequency, require catheterization, or have recurrent urinary 
tract infections.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent, from September 1, 2001, for residuals of prostate 
cancer.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Codes 7527-7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his residuals of prostate cancer.  In this regard, 
because the July 2002 rating decision granted the veteran's 
claim of entitlement to service connection for residuals of 
prostate cancer, such claim is now substantiated.  As such, 
his filing of a notice of disagreement as to the July 2002 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the veteran's residuals of 
prostate cancer (38 C.F.R. § 4.115b, DC's 7527, 7528), and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  In 
addition, August 2003, December 2003, and September 2004 
letters explained the evidence necessary to substantiate a 
claim for an increased rating and how a disability rating is 
determined for service-connected disorders.  In addition, the 
May 2006 SSOC also explained the basis for determining an 
effective date upon the grant of an increased disability 
evaluation, in compliance with Dingess/Hartman.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial 10 percent evaluation 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher ratings for his residuals of prostate cancer.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of private post-service treatment and 
VA examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  
See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

The veteran's current 10 percent rating, as of September 1, 
2001, is derived from 38 C.F.R. § 4.115b, Diagnostic Code 
7527.  This code, for prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, states these 
symptoms will be rated as a voiding dysfunction or urinary 
tract infection, whichever is predominant.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  And voiding dysfunctions and 
urinary tract infections, in turn, are rated under § 4.115a.

According to § 4.115a, a 10 percent rating is warranted where 
urinary tract infections require long-term drug therapy, 1-2 
hospitalizations per year, and/or require intermittent 
intensive management.  For the next higher 30 percent 
evaluation, there must be recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Id.

Section 4.115a also states that voiding dysfunction is rated 
as urine leakage, urinary frequency, or obstructed voiding.  
A 20 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials that must be changed less than two times per day.

According to the criteria for urinary frequency listed in 
§ 4.115a, a 10 percent rating is warranted where there are 
daytime voiding intervals between two and three hours or 
awakening to void two times per night.  For the next higher 
20 percent rating, there must be daytime voiding intervals 
between one and two hours or awakening to void three to four 
times per night.

The criteria for obstructed voiding listed in 38 C.F.R. 
§ 4.115a state that a 10 percent rating is assigned where 
there is marked obstructive symptomatology (hesitancy, slow 
or weak stream, or decreased force of stream), with any one 
or combination of:  post void residuals greater than 150cc, 
uroflowmetry with markedly diminished peak flow rate (less 
than 10cc/second), recurrent urinary tract infections 
secondary to obstruction, or stricture disease requiring 
periodic dilation every two to three months.  A 30 percent 
rating is warranted for urinary retention requiring 
intermittent or continuous catheterization.

Analysis

Upon reviewing these rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with the currently 
assigned 10 percent rating, and that a higher evaluation is 
not warranted.  

The objective clinical evidence of record does not show that 
the veteran experiences recurrent urinary tract infections or 
obstructed voiding requiring the use of a catheter.  While 
the Board acknowledges that the veteran wears incontinence 
pads for prolonged activity outside his home and awakens once 
or twice per night, he does not experience urinary frequency.  
In fact, the medical evidence of record clearly indicates, 
and even the veteran, himself, acknowledged that he uses 
incontinence pads for "some dribbling" due to slight stress 
incontinence, which does not saturate his clothes, and that 
he requires pads once or twice per week.  Consequently, there 
is no objective clinical indication he has the type and 
extent of symptoms required for a rating higher than 10 
percent.

The Board has also considered whether the veteran is entitled 
to a higher rating on an extra-schedular basis.  But this 
case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no showing by 
the veteran that his residuals of prostate cancer have caused 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
"frequent" periods of hospitalization.  While he was 
hospitalized for his prostatectomy, there is no evidence that 
he has required any follow-up hospitalizations for his 
prostate cancer or residuals of the prostatectomy since his 
February 2001 surgery, nor is there any indication that his 
prostate cancer has markedly disrupted his employment.  
So there is no basis for referring this case to the Director 
of VA's Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not 
apply, and the claim for a higher rating must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519-20.




ORDER

An initial disability rating higher than 10 percent, as of 
September 1, 2001, for residuals of prostate cancer, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


